                        UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                            3:18-cr-00044-MOC-DSC-1

UNITED STATES OF AMERICA,              )
                                       )
            vs.                        )
                                       )                           ORDER
DARYL BROWN,                           )
                                       )
                  Defendant.           )
_______________________________________)

      THIS MATTER is before the Court on Defendant’s pro se Motion to Appoint Counsel

and Motion Compassionate Release/Reduction of Sentence. (Doc. No. 41).

                                         ORDER

       IT IS, THEREFORE, ORDERED that within 20 days the Government shall file a

response to Defendant’s motion.



                                              Signed: April 13, 2021




      Case 3:18-cr-00044-MOC-DSC Document 42 Filed 04/13/21 Page 1 of 1
